Exhibit 10.53

 

LOGO [g116751ex10_53logo.jpg]

January 29, 2016

Louis H. Weiss

c/o Vitamin Shoppe, Inc.

300 Harmon Meadow Boulevard

Secaucus, NJ 07082

 

  Re: Severance and Release Agreement

Dear Louis:

This letter agreement (the “Agreement”) sets forth the terms of the severance
and release agreement that Vitamin Shoppe, Inc. (“Parent”) and Vitamin Shoppe
Industries Inc. (the “Company”) are offering you in connection with your
separation from the employment of the Company.

1. Separation of Employment.

(a) Separation Date. Your employment with the Company, including your service as
an officer and/or director of the Company, Parent and any of their respective
subsidiaries, will end on January 29, 2016 (the “Separation Date”). During the
period through the Separation Date, you will no longer report to the office
unless specifically requested by the Company; however, you shall remain
available by telephone to assist with any transition as requested by the Company
and be in compliance with the Company’s policies and procedures. You will not
have any authority to act on the Company’s or Parent’s behalf or otherwise bind
the Company or Parent (and you will not take any actions that might give any
third person the appearance that you have any such authority).

(b) Accrued Salary and Benefits. The Company will continue to pay you your
regular wages and provide your regular employee benefits earned through and
including the Separation Date, subject to the eligibility rules of the
applicable benefit plan.

2. Separation Benefits. In accordance with the Company’s Executive Severance Pay
Policy (“Policy”) and the Employment Agreement and Non-Competition Agreement
dated as of January 15, 2007 between you and the Company and Parent (the
“Employment Agreement”), if you execute (and do not revoke) this Agreement and
comply with the terms of this Agreement and the Policy, and subject to
paragraphs 2(f) and 3(e), you will receive the following severance payments and
benefits:

(a) Severance Pay. You will receive your current base salary for a period of 52
weeks (the “Severance Period”), as severance, payable in accordance with the
Company’s regular payroll practices and subject to applicable withholding. The
severance payments will be



--------------------------------------------------------------------------------

paid in installments over the Severance Period, commencing on the sixty-fifth
(65th) day following your Separation Date (the “Starting Date”), although the
Starting Date may be accelerated by no more than thirty (30) days in the sole
discretion of the Company. Severance that would have been paid from the
Separation Date through the Starting Date will be paid as part of the first
payment of severance on the Starting Date.

(b) Bonus. You will be paid your unpaid Annual Cash Bonus for 2015 pursuant to
the Company’s Management Incentive Plan, which will be paid within thirty
(30) days after the determination thereof, but in no event later than March 15,
2016.

(c) Health Insurance. Should you timely elect to continue coverage pursuant to
COBRA, for a period of twelve (12) months or such earlier date as you become
eligible for insurance coverage from a subsequent employer (the “Insurance
Continuation Period”), the Company agrees, to the extent permitted by applicable
law and plans of the Company, to pay the same portion of your COBRA premiums
that it had paid immediately prior to the Separation Date. In the event your
continued coverage pursuant to COBRA is not possible or permitted, the Company
agrees to use commercially reasonable efforts to acquire an individual health
insurance policy that provides comparable coverage to that which you had
immediately prior to the Separation Date during the Insurance Continuation
Period; provided, that the Company is not obligated to pay for any such
individual health insurance coverage more than three (3) times the Company’s
cost for such group coverage. In addition, the Company agrees to use
commercially reasonable efforts to acquire individual life and disability
insurance policies that provide comparable coverage to that which you had
immediately prior to the Separation Date during the Insurance Continuation
Period; provided, that the Company is not obligated to pay for any such
individual life and disability insurance coverage more than three (3) times the
Company’s cost for such group coverage. You agree to notify the Company in
writing in the event that you obtain employment before the end of the Insurance
Continuation Period. You will be responsible for paying the full cost of the
COBRA premiums and life and disability insurance premiums, and the Company will
reimburse you for the amount paid by you in excess of the amount that you would
have paid immediately prior to the Separation Date. These reimbursement payments
will be treated as a bonus, subject to applicable withholding taxes, and paid on
a monthly basis within thirty (30) days following the end of the applicable
month; provided that the bonus attributable to the life and disability insurance
shall be paid on an after tax basis. In any event, and notwithstanding any
provision to the contrary in this paragraph, the Company will have no obligation
to reimburse you for COBRA premiums or life and disability insurance premiums
beyond the expiration of the Insurance Continuation Period.

(d) Equity. All equity awards that have been granted to you shall continue to
vest through the Separation Date. As additional consideration for your execution
(without revocation) of this Agreement, that portion of the grants of restricted
stock made to you on April 1, 2013, April 1, 2014, August 26, 2014 and
November 10, 2014 that would have vested in April 2016 and August 2016 if you
remained an employee and solely as a result of the passage of time (not
performance-based) will vest as of the Separation Date. All other terms and
conditions of the Company’s equity based incentive plans shall remain in full
force and effect. For the sake of clarity, except as set forth in the second
sentence of this Section 2(d), all unvested awards shall be forfeited on the
Separation Date, and any vested options shall remain outstanding and exercisable
as specified in the applicable award agreement and/or equity plan.

 

2



--------------------------------------------------------------------------------

(e) Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to any
additional compensation, severance or benefits (other than benefit amounts due
or vested or reimbursable under the Company’s benefits plans to the extent you
participate in such plans) after the Separation Date.

(f) Forfeiture and Repayment. You acknowledge that the amounts payable under the
Policy, as set forth in this Section 2, including, without limitation, the
Annual Cash Bonus, are subject to forfeiture and recoupment and may be cancelled
without payment and/or a demand for repayment of any previously paid amounts may
be made on the basis of any provision of the Company’s forfeiture and recoupment
policies or on the basis of the circumstances described in Section III.B.(3) of
the Policy.

3. Release and Discharge.

(a) In consideration of the Company’s obligations contained in Section 2 above
and for other valuable consideration, you, for yourself, your heirs, dependents,
legal representatives, executors, administrators and assigns, hereby release and
forever discharge the Company and Parent, and their respective subsidiaries,
affiliates and divisions, and each of their respective directors, officers,
employees, shareholders, agents, administrators, trustees, employee benefit
plans and assigns (in their official and individual capacities) (collectively,
the “Released Parties”) from any and all claims, liabilities, causes of action,
demands or rights of any kind (including without limitation for general, special
or punitive damages, attorneys’ fees and expenses, and other compensation and/or
equitable remedy), known or unknown, fixed or contingent, which have arisen at
any time up to and including the date of execution of this Agreement, including,
but not limited to, those arising during or in any manner out of your employment
and the termination of your employment with the Company and anything else that
may have happened up to and including the day you sign this Agreement (the
“Claims”).

Without limiting the generality of the foregoing, this release and discharge is
intended and shall release all Claims, including, but are not limited to, those
that concern, relate to, or might arise out of the following: salary, overtime,
vacation pay, bonuses, employee benefits, expenses, equity, severance,
retirement or other benefits; breach of express or implied contract or promise;
tort, harassment, intentional injury or intentional tort, fraud,
misrepresentation, battery, assault, defamation, breach of fiduciary duty,
public policy claims, whistleblower claims, negligence (including negligent
hiring, retention and/or supervision), wrongful or retaliatory discharge,
infliction of emotional injury, or any other facts or claims; the Age
Discrimination in Employment Act (ADEA) (29 U.S.C. §621, et seq.); Title VII of
the Civil Rights Act of 1964 (42 U.S.C. §2000e, et seq.); ERISA (the Employee
Retirement Income Security Act of 1974 (29 U.S.C. §1001, et seq.) other than any
vested ERISA benefit; the federal WARN Act and similar state mini-WARN Acts; the
American with Disabilities Act (42 U.S.C. §12101, et seq.); the National Labor
Relations Act and the Labor Management Relations Act, 29 U.S.C. §141 et seq.;
the Family and Medical Leave Act (29 U.S.C. §2601, et seq.); the United States
Constitution; the Civil Rights Act of 1991; the Civil Rights Acts of 1866 or
1871 (42 U.S.C. §§1981,1983,1985, et seq.); retaliation under any federal,
state, or local law; any claims for costs or attorney fees; the fair employment
practices (FEP) laws and employment-related laws of any federal, state, or local
jurisdiction (including the New Jersey Law Against Discrimination, New Jersey
Conscientious Employee Protection Act, New Jersey Family Leave Act, New Jersey
Paid Family Leave Law,

 

3



--------------------------------------------------------------------------------

New Jersey Equal Pay Act, New Jersey Civil Rights Act, New Jersey Administrative
Code, New York State Human Rights Law, the New York City Human Rights Law, the
New York Equal Pay Law, the New York Whistleblower Protection Law, the New York
Law for the Protection of Persons with a Disability, the New York Military
Family Leave Law, New York Administrative Code), and any other federal, state,
city, county or other common law, law, or ordinance, including but not limited
to those where you work and/or reside.

(b) Notwithstanding the foregoing, the release and discharge set forth in
Section 3(a) above shall not apply to (i) Claims for payments and benefits to
which you are entitled under this Agreement, (ii) your vested benefits under the
Company’s employee benefit plans, (iii) the Company’s and Parent’s ongoing
obligations under the equity agreements between you and them, (iv) the Company’s
obligations to indemnify you to the maximum extent permitted by the Company’s
organizational documents and law and Section 12 of the Employment Agreement and
(iv) any Claims that the law states may not be released.

(c) You agree that you have been paid and/or have received all compensation,
wages, bonuses, benefits and/or leave (paid or unpaid), that are due to you and
that no other compensation, wages, bonuses, benefits, expenses, fees and/or
leave (paid or unpaid) are due to you, except as provided in this Agreement. You
further represent that you have no known workplace injuries or occupational
diseases and have been provided and/or have not been denied any leave requested
under the Family and Medical Leave Act or similar law and have been provided
and/or have not been denied any reasonable accommodations under the Americans
with Disabilities Act or similar law.

(d) You represent and agree that you have not filed, or caused to be filed, any
lawsuits or complaints against any Released Party, including with any municipal,
state or federal agency charged with the enforcement of any law. Pursuant to and
as a part of your release and discharge of the Released Parties, you agree, to
the extent permitted by applicable law, not to sue any Released Party in any
forum or assist or otherwise participate willingly or voluntarily in any lawsuit
or claim, investigation or other proceeding of any kind which relates to any
matter that involves any Released Party, and that occurred up to and including
the date of your execution of this Release, unless as required to do so by court
order, subpoena or other directive by a court, administrative agency or
legislative body, other than to enforce the Agreement. This paragraph is not
intended to affect your right to file a charge with and/or participate in an
investigation or proceeding conducted by a governmental administrative agency
(including without limitation the Equal Employment Opportunity Commission,
National Labor Relations Board, Securities and Exchange Commission, or other
federal, state or local governmental agency charged with the enforcement of any
laws), although you agree that you are hereby waiving any right to receive money
or any other relief in any action instituted on your behalf by any other person,
entity or government agency.

(e) If you breach your promises set forth in this Section 3 and file a complaint
or lawsuit based on what you released (which does not include the claims set
forth in Section 3(b)), you agree to pay for all liabilities and costs incurred
by the Released Parties, including reasonable attorney’s fees and costs, in
defending against any such action to the extent permitted by law. In addition,
the Company’s obligations to make the payments and provide the benefits under
Section 2 above shall cease and the Company will be entitled to seek monetary
damages, injunctive relief or any other available legal remedies.

 

4



--------------------------------------------------------------------------------

4. Return of Company Property. No later than the Separation Date, you hereby
covenant and agree that you will deliver to the Company all Company and Parent
property and equipment in your possession or control, including, but not limited
to, any and all records, manuals, customer lists, notebooks, computers, computer
programs and files, credit cards, papers, electronically stored information and
documents kept or made by you in connection with your employment and you will
not retain any copies thereof. You also represent that you have left intact all
electronic Company and Parent documents or files, including those that you
developed or helped develop. You are required to return all such property
whether or not you sign this Agreement.

5. Restrictive Covenants. You understand and agree that as a condition for the
payment to you of the severance benefits described in Section 2 above, you will
comply in all material respects with the covenants contained in Sections 6
through 9 of the Employment Agreement.

6. Non-Disparagement; Cooperation; Reporting.

(a) You understand and agree that as a condition for payment to you of the
consideration herein described, you will not at any time, except as may be
required by law, engage in any form of conduct, or make any statements or
representations that disparage or defame the Released Parties, or the Company’s
or Parent’s products or services. The Company and the Parent (both limited to
their respective directors and senior officers) agree that they will not at any
time, except as may be required by law, engage in any form of conduct, or make
any statements or representations that disparage or defame you.

(b) In addition, pursuant to Section III.B.(3) of the Policy, you understand and
agree that from and after the Separation Date, you will cooperate with any
reasonable request of the Company (i) in the defense or prosecution of any
claims or actions that relate to events or occurrences that transpired while you
were employed by the Company, and (ii) in connection with any investigation or
review of any federal, state, or local regulator, quasi-regulatory or
self-governing authority as any such investigation or review relates to events
or occurrences that transpired while you were employed by the Company. The
Company will reimburse you for any reasonable out-of-pocket expenses incurred in
connection with such cooperation. Your failure to satisfy your cooperation
obligations may result in forfeiture of payments yet to be made pursuant to
Section 2 above, and recoupment of payments already made.

(c) You acknowledge that Vitamin Shoppe Inc. is required to disclose information
about you in its Annual Report on Form 10-K, its Proxy Statement and in any
other report(s) required to be filed with the Securities and Exchange Commission
under the Securities Act of 1933, the Securities Exchange Act of 1934, and the
rules and regulations promulgated thereunder.

7. Waiver of Rights. No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion will be effective
only in that instance and will not be construed as a bar or waiver of any right
on any other occasion.

8. Applicable Law. This Agreement (and the Employment Agreement, notwithstanding
Section 16 of the Employment Agreement) shall be governed by and construed in
accordance with the internal laws of the state of New Jersey, without giving
effect to any conflict of law provisions thereof.

 

5



--------------------------------------------------------------------------------

9. Consent to Jurisdiction. You agree that any dispute, controversy or claim
arising out of or in connection with this Agreement or relating to your
employment or the termination of your employment (“Dispute”) that cannot be
resolved by you and the Company will be submitted to and resolved by
arbitration, in accordance with Section 23 of the Employment Agreement;
provided, however, that such arbitration shall be conducted in Hudson County,
New Jersey. If enforcement of the arbitration award is required or the Dispute
is not covered by the Company’s arbitration policy (which includes the Company’s
right to seek injunctive relief pursuant to Section 10 of the Employment
Agreement), the parties hereby (a) agree and consent to the personal
jurisdiction of the courts of the State of New Jersey located in Hudson County
and/or the Federal courts of the United States of America located in Newark, New
Jersey (collectively, the “Agreed Venue”) for resolution of any such Dispute and
(b) agree that those courts in the Agreed Venue, and only those courts, shall
have exclusive jurisdiction to determine any Dispute, including any appeal. The
parties also hereby irrevocably (i) submit to the jurisdiction of any competent
court in the Agreed Venue (and of the appropriate appellate courts therefrom),
(ii) to the fullest extent permitted by law, waive any and all defenses the
parties may have on the grounds of lack of jurisdiction of any such court and
any other objection that such parties may now or hereafter have to the laying of
the venue of any such suit, action or proceeding in any such court (including
without limitation any defense that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum), and (iii) consent
to service of process in any such suit, action or proceeding, anywhere in the
world, whether within or without the jurisdiction of any such court, in any
manner provided by applicable law. Any action for enforcement or recognition of
any judgment obtained in connection with a Dispute may be enforced in any
competent court in the Agreed Venue or in any other court of competent
jurisdiction.

10. Entire Agreement/Severability. This Agreement, Sections 6, 7, 8, 9, 10, 12,
13, 14 and 23 of the Employment Agreement (which are incorporated herein by
reference and remain in full force and effect, as amended hereby), and your
equity agreements and governing plans, constitute the sole and complete
understanding and agreement between the parties with respect to the matters set
forth herein, and there are no other agreements or understandings, whether
written or oral and whether made contemporaneously or otherwise. No term,
condition, covenant, representation or acknowledgment contained in this
Agreement may be amended unless in writing signed by both parties. If any
section of this Agreement is determined to be void, voidable or unenforceable,
it will have no effect on the remainder of this Agreement which will remain in
full force and effect; provided, however that if the release and discharge in
Section 3 of this Agreement is declared illegal or unenforceable and cannot be
modified to be enforceable, then the entire Agreement shall be null and void,
including the obligation to provide the separation benefits described in
Section 2, and to the extent already made, it shall be returned to the Company
upon demand.

11. Periods for Review; Acceptance; and Revocation. You shall have twenty-one
(21) days from the date you receive this Agreement to consider the terms of this
Agreement (the “Review Period”). In order to receive the benefits and payments
provided for by Section 2 of this Agreement, you must execute this Agreement
prior to expiration of the Review Period and return it to the Company addressed
to the General Counsel, at 300 Harmon Blvd., Secaucus, NJ 07982,

 

6



--------------------------------------------------------------------------------

so that it is received any time on or before the expiration of the twenty-one
(21) day Review Period. After executing this Agreement, you shall have seven
(7) days (the “Revocation Period”) to revoke it by indicating your desire to do
so in writing addressed to and received by the General Counsel no later than the
seventh (7th) day following the date you executed this Agreement. In the event
you do not execute this Agreement before the expiration of the Review Period, or
you revoke it during the Revocation Period, the obligations of the Company to
make the payments and provide the benefits set forth in Section 2 of this
Agreement will automatically be deemed null and void.

12. Voluntary Assent. By your signature on this Agreement, you affirm and
acknowledge that:

(a) you have read this Agreement, and understand all of its terms, including the
release and discharge of claims set forth in Section 3 above;

(b) you have voluntarily entered into this Agreement and that you have not
relied upon any representation or statement, written or oral, not set forth in
this Agreement;

(c) the only consideration for signing this Agreement is as set forth herein and
that the consideration received for executing this Agreement is greater than
that to which you may otherwise be entitled;

(d) you have been given the opportunity and you have been advised by the Company
to have this Agreement reviewed by your attorney and/or tax advisor; and

(e) you have been given up to twenty-one (21) days to consider and execute this
Agreement and you understand that you have seven (7) days after executing it to
revoke it in writing, and that, to be effective, such written revocation must be
received by the Company within the seven (7) day Revocation Period.

13. No Admission. Nothing contained in this Agreement, or the fact of its
submission to you, will constitute or be construed as an admission of liability
or wrongdoing by either party.

14. Counterparts. The Agreement may be executed in two (2) signature
counterparts, each of which will constitute an original, but all of which taken
together will constitute but one and the same instrument.

15. Taxes; Section 409A.

(a) All payments described in this Agreement will be subject to deduction for
all required income and payroll taxes.

(b) It is intended that the payments provided for in this Agreement are intended
to comply with, or be exempt from, the terms of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder. The termination of your employment is intended to be a “separation
of service” for purposes of Section 409A. Each individual payment of the
separation payments described in Section 2 above shall be treated as a separate
and distinct payment. In addition, any expense reimbursement under this
Agreement will be made on or before the last day of the taxable year following
the taxable year in which such expense was incurred by you, and no such
reimbursement or the amount of expenses eligible for reimbursement in any
taxable year will in any way affect the

 

7



--------------------------------------------------------------------------------

expenses eligible for reimbursement in any other taxable year. Notwithstanding
any of the preceding, the Company makes no representations regarding the tax
treatment of any payments hereunder, and you will be responsible for any and all
applicable taxes.

16. Assignment. This Agreement may be assigned by the Company or Parent to an
entity which is an affiliate, or to its successors and assigns. This Agreement
may not be assigned by you.

 

VITAMIN SHOPPE, INC.     By:  

/s/ David Kastin

   

January 29, 2016

Name:   David Kastin     Date Title:  

SVP, General Counsel

    VITAMIN SHOPPE INDUSTRIES, INC.     By:  

/s/ David Kastin

   

January 29, 2016

Name:   David Kastin     Date Title:  

SVP, General Counsel

    Agreed and Acknowledged:    

/s/ Louis H. Weiss

    Louis H. Weiss    

 

8